Citation Nr: 1646217	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  11-05 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post fracture, right ethmoid, with sinusitis and headaches prior to April 20, 2015.

2.  Entitlement to a rating in excess of 50 percent for status post fracture, right ethmoid, with sinusitis and headaches since April 20, 2015.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to special monthly compensation pursuant to 38 U.S.C.A. 
§ 1114.


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1988 to June 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In April 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been included in the record.  In August 2015 and May 2016, the Board remanded this matter for additional development.  The case is again before the Board for appellate review.  

The record in this matter consists entirely of electronic claims files and has been reviewed.  No new and relevant evidence has been added to the record since the August 2016 Supplemental Statement of the Case (SSOC).  




FINDINGS OF FACT

1.  Prior to April 20, 2015, the Veteran's sinus disability was manifested by more than six non-incapacitating episodes per year of sinusitis characterized by headaches.        

2.  Since April 20, 2015, the Veteran's sinus disability has been manifested by frequent episodes of sinusitis and headaches, pain, and purulent discharge or crusting.    
     
3.  Between September 21, 2010 and July 23, 2015, the Veteran has been unemployable due to service-connected disability.

4.  Since July 23, 2015, VA has assigned a combined 100 percent rating for the Veteran's multiple service-connected disabilities.  

5.  The Veteran has not been rated as 100 percent disabled for any particular service-connected disability, and the evidence does not indicate that his service-connected disability causes him to be housebound, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness.      
 

CONCLUSIONS OF LAW

1.  Prior to April 20, 2015, the criteria for a 30 percent rating, for service-connected status post fracture, right ethmoid, with sinusitis and headaches, had been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.97, Diagnostic Code 6511 (2015). 

2.  Since April 20, 2015, the criteria for a rating in excess of 50 percent, for service-connected status post fracture, right ethmoid, with sinusitis and headaches, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.97, Diagnostic Code 6511 (2015). 

3.  From September 21, 2010 to July 23, 2015 (i.e., prior to the award of the combined 100 percent evaluation), the criteria for TDIU had been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 4.15, 4.16, 4.19 (2015).

4.  The criteria for special monthly compensation have not been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

In letters to the Veteran dated in October 2009 and March 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete the issues decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, how to substantiate a claim for service connection, and how disability ratings and effective dates are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following complete notification, the issues on appeal were readjudicated in SSOCs of record.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006). 

With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs), VA and private treatment records, and medical evidence from the Social Security Administration (SSA), have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period, reports and opinions of which adequately address the issue decided here.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

During the April 2015 Board hearing, the undersigned VLJ clarified the issue and asked questions designed to elicit any potentially relevant evidence in the Veteran's possession.  Furthermore, the VLJ described for the Veteran the type of evidence necessary to substantiate his claim for a higher disability rating, and agreed to hold the record open for a period of 60 days to allow for additional submission of evidence.  This action supplemented VA's compliance with the VCAA and satisfied 38 C.F.R. § 3.103.  Moreover, in order to assist the Veteran further, the VLJ remanded this matter on two occasions for development and additional medical inquiry. 

The Board thus finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the increased rating issue below.

II.  The Claim for an Increased Rating for Sinus Disability

The STRs document that the Veteran was injured during service as the result of a motor vehicle accident (MVA).  He suffered several injuries to include right ethmoid fracture.  

The Veteran was discharged from active service on June 17, 1992.  On June 19, 1992, he filed several service connection claims to include a claim for right ethmoid fracture and sinus disability.  In a December 1992 rating decision, the AOJ granted the claim and assigned a 10 percent rating effective the date of discharge from service.  The Veteran did not appeal the decision to the Board.  On September 28, 2009, VA received the Veteran's claim for increased rating.  In the June 2010 rating decision on appeal, the AOJ denied the claim.  During the pendency of the appeal, in a December 2015 rating decision, the AOJ granted an increased rating to 50 percent, effective April 20, 2015.  The Veteran continues to seek a higher rating during the appeal period.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, in the decision below, the Board will consider whether a higher rating has been warranted at any time from September 28, 2008 (one year prior to the increased rating claim).  Specifically, the Board will assess whether a rating in excess of 10 percent was warranted from June 28, 2008 until April 20, 2015, and whether a rating in excess of 50 percent has been warranted since then.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

	Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's disability has been rated under Diagnostic Code (DC) 6511 of 38 C.F.R. § 4.97.  This provision authorizes disability ratings of 10, 30, and 50 percent.  As the Veteran has been rated as at least 10 percent disabled during the appeal period, the Board will limit its analysis to whether a 30 or 50 percent rating has been warranted.  A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97 (2015).

As the Veteran has been rated as 50 percent disabled under DC 6511 from April 20, 2015, the Board will not address the issue of whether a higher scheduler rating is warranted since then.  The maximum rating has been assigned from that date.  The issue here is whether a rating in excess of 10 percent was warranted prior to April 20, 2015, when the AOJ assigned the 50 percent rating under DC 6511.  

The relevant evidence of record consists of VA treatment records dated between 2008 and 2015, the Veteran's lay assertions and those from his spouse, and VA compensation examination reports dated in December 2009, March 2011, August 2013, and December 2015.  

In the VA reports of record, each of the VA examiners detailed the Veteran's history of injury during service, and noted the Veteran's complaints.  Further, each examiner indicated a review of the claims file, and indicated an examination and interview of the Veteran.  The findings in each report are of probative value because the examiners demonstrated a familiarity with the Veteran's case and explained their findings.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

The evidence dated prior to April 20, 2015 does not indicate any incapacitating episodes.  However, the evidence is in equipoise regarding whether, from August 24, 2010, the Veteran experienced over six non-incapacitating episodes a year.  See 38 C.F.R. § 4.97, DC 6511.

	Prior to April 20, 2015

The evidence has indicated more than six non-incapacitating episodes per year.  

In his August 24, 2010 notice of disagreement and February 2011 substantive appeal, the Veteran indicated more severe symptoms.  He stated that he had "at least 8" non-incapacitating episodes of sinusitis and headaches per year lasting up to two weeks duration.  He indicated that he did "not always seek medical treatment" because he "could not a[f]ford to take time off work to go to the doctor."  He described headaches, pain, and purulent discharge, and using over-the-counter (OTC) medication.  He indicated that antibiotics did not help with the sinusitis and headaches, a statement which is reiterated throughout the appeal period.  The Board finds the Veteran's lay assertions probative here.  As a layperson, he is competent to offer evidence regarding observable symptomology, such as nasal congestion, headaches, and sinus troubles generally.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The medical evidence prior to April 2015 corroborates certain of his assertions.  VA treatment records dated during this period consistently show the Veteran's complaints of sinus problems and headaches, as do the VA compensation examination reports.  

A March 2011 general medical VA examination report noted an examination revealing normal sinuses, and no incapacitating episodes.  But the report also indicated six non-incapacitating episodes over the previous 12 months.  A September 2012 VA treatment record noted a "CT scan of his sinuses does show a lot of chronic disease."

The August 2013 VA examiner noted the Veteran's reported history of occasional headaches and "frequent sinusitis infections which he self-treats."  He indicated that he no longer used antibiotics for treatment, but used OTC medication on a daily basis.  He denied emergency room visits for his disorder.  He reported "yellow or green drainage and nasal swelling so that it is hard to breathe."  He reported episodes of sinusitis "monthly to every few weeks[.]"  On examination, the examiner described the Veteran's sinus disability as asymptomatic.  The examiner found no evidence of prostrating attacks, of incapacitating episodes, or of sinus-related surgery during the appeal period.  The examiner stated that the Veteran had "not been treated for acute or chronic sinusitis with antibiotics for greater than 2 years."  The examiner further stated that VA treatment records did not indicate "acute or chronic sinusitis[,]" noting in particular a March 2013 "ENT Consultation" negative for sinusitis.  The examiner stated that the disorder did not impact the Veteran's ability to work.  Nevertheless, the examiner found the Veteran with more than 7 non-incapacitating episodes a year, and noted that imaging studies detected evidence of chronic sinusitis.

During his April 2015 hearing, the Veteran and his spouse testified regarding how severe the sinus disorder had been previously.  The Veteran described swelling nasal passages, "yellowish-green discharge" and multiple daily severe headaches during which, "I shut the lights off, close the curtains, no sound, no noise and go to my room."  He testified regarding the ineffectiveness of antibiotic treatment, and his methods of addressing his problems at home with OTC medication.  He indicated that he had not "worked since 2010," but before "I would have to take time off from work, call in sick" which led to his termination.  He indicated "symptoms anywhere from six to eight times a year."    

The December 2015 VA examination report is dated after the increase to 50 percent effective April 20, 2015.  Nevertheless, it is relevant to the previous state of the Veteran's disability.  This examiner noted the same history noted in earlier reports, that the Veteran experiences consistent sinusitis and headaches and uses OTC medication for the symptoms.  On examination, the examiner noted pain and purulent discharge in the sinuses.  The examiner noted rhinitis with more than 50 percent blockage in each nostril.  The examiner noted November 2015 x-rays revealing "acute sinusitis."  The examiner found the Veteran with "7 or more non-incapacitating episodes" per year, and diagnosed the Veteran with "chronic sinusitis and the need for continuous medication."  The examiner stated that the disability did not impact the Veteran's ability to work.  

As indicated earlier, each VA examiner's report is of probative value here.  See Bloom, supra.  Based on their findings and the lay assertions, the evidence is in relative equipoise regarding the severity of the Veteran's sinusitis and associated headaches prior to April 2015.  Certain evidence indicates that the criteria for a 30 percent rating are not met during this period.  For example, the August 2013 VA examiner indicated quiescent sinusitis, and noted an absence of evidence in certain VA treatment records indicating chronic disability.  Nevertheless, these negative findings do not preponderate against the Veteran's lay assertions regarding severe and chronic disability during the appeal period, against VA treatment records indicating regular complaints of sinus problems and headaches, or against VA reports dated throughout the appeal period noting at least seven non-incapacitating episodes per year.  Based on the foregoing, the Board cannot find that a preponderance of the evidence demonstrates less than seven non-incapacitating episodes per year prior to April 20, 2015.  As such, this is an appropriate case in which to invoke VA's doctrine of reasonable doubt and grant the increased rating claim to 30 percent for this period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The maximum 50 percent rating under DC 6511 is not warranted during this period, however.  To review, a 50 percent rating should be assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, DC 6511.  As detailed earlier, the medical evidence has not indicated sinus surgery during the appeal period, or even "near constant" symptoms.  Rather, as noted by the VA examiners and by the Veteran himself, the adverse symptoms are frequent rather than "near constant."  On this particular issue, the medical evidence indicating no surgery and less than "near constant" symptoms is credible, and is supported by the record.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The preponderance of the evidence therefore indicates that the criteria for a 50 percent rating have not been met here.  See Gilbert and Alemany, both supra.  

In sum, staged ratings are warranted here under DC 6511.  A 30 percent rating is warranted prior to April 20, 2015, and a 50 percent rating has been warranted from April 20, 2015.  See Hart, 21 Vet. App. at 510 (staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).
  
Lastly, separate disability ratings for sinus problems and headaches are not warranted here.  The Board has considered the representative's argument that such separate ratings should be assigned.  However, doing so would constitute improper pyramiding.  Separate disability ratings may only be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition (i.e. pyramiding).  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, the single ratings of 10, 30, and 50 percent assigned during the appeal period contemplate the pain caused by the residuals of ethmoid fracture, namely the Veteran's headaches.  Indeed, the dominant symptom associated with the sinus disability has been his headaches.  This conclusion is largely based on his lay assertions throughout the appeal period, noted in his hearing before the Board, in written lay statements, and in the medical history noted in the VA examination reports.  Furthermore, headaches are expressly noted under the General Rating Formula for Sinusitis, which VA used to rate the disability.  38 C.F.R. § 4.97.  Accordingly, the Board finds that a separate rating for headaches would be based on overlapping or duplicate symptomatology. 

Finally, the other DCs pertaining to upper respiratory disabilities should not be assigned here because the disability at issue has been rated under a general rating formula specifically addressing the disability here - sinusitis.  Other DCs under 38 C.F.R. § 4.97 address upper respiratory disabilities not at issue here such as larynx, pharynx, and rhinitis disabilities.  See 38 C.F.R. § 4.97, DCs 6515-24.  

      Extraschedular Rating

In reaching its findings and conclusions, the Board has also considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2015).  

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule.  The assigned schedular evaluation would, therefore, be adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating would be required.  

If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture is exceptional, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's sinus disability and its symptomatology.  The higher schedular evaluation is available for a greater levels of disability during the period between September 2008 and April 2015.  Further, from April 2015, the rating criteria under DC 6511 clearly contemplate the degree of disability noted in the evidence since then.  Specifically, DC 6511 compensates the Veteran for the near constant sinusitis he has experienced since April 2015.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned staged schedular rating is adequate.

Under Johnson  v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual disorders fails to capture all the service-connected disabilities experienced.  In addition to the sinus disability rated here, the Veteran is service connected for psychiatric, hip, skin, and vision disabilities.  The Veteran has not indicated, and the medical evidence has not suggested, that the sinus disability is worse when considered in combination with the other service-connected disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Referral for extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).

	TDIU

During his April 2015 hearing, the Veteran indicated that he was unemployable due in part to his sinusitis.  When evidence of unemployability is submitted during the course of an appeal of an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, the issue of entitlement to TDIU will be addressed here.  

Since July 23, 2015, VA has assigned a combined 100 percent disability rating for the Veteran's several service-connected disabilities.  The Board will consider whether a TDIU was warranted earlier in the appeal period, from one year prior to the September 28, 2009 increased rating claim to July 23, 2015, when the combined 100 percent rating went into effect.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In this matter, the Veteran asserts that he has not worked since September 2010.  His service-connected disabilities include posttraumatic stress disorder (PTSD), the sinus disability discussed above, a right hip disability, vision disability, residuals of a nose fracture, and various scar and skin disabilities.  Prior to September, 2010, the combined rating totaled 60 percent or more.  See 38 C.F.R. § 4.25.  As the service-connected disabilities stem from a common etiology - the in-service MVA - the threshold percentage requirement for consideration of a TDIU is met.  38 C.F.R. § 4.16(a).  

The next question is whether the evidence indicates that the Veteran was unemployable due to service-connected disability at any time prior to July 23, 2015.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to substantiate a TDIU claim.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The relevant evidence of record consists of VA treatment records, the Veteran's lay assertions and those from his spouse, and multiple VA compensation examination reports addressing the Veteran's various service-connected disabilities.  Based on this evidence, a TDIU has been warranted since September 21, 2010.  

To begin, no evidence, either lay or medical, indicates that the scarring on the Veteran's face and lower extremity interfered with his ability to work.  Further, no evidence indicates that the eye-related disorders of tear duct occlusion and diplopia impacted the ability to work, or that the noncompensable disabilities related to post nasal fracture and pseudo folliculitis barbae interfered with the ability to work.  The main question is whether the sinus and hip problems disabled the Veteran from employment earlier in the appeal period, and whether these disabilities in combination with PTSD disabled the Veteran from employment beginning on May 29, 2013 (the effective date of service connection for PTSD).  

The evidence dated prior to September 21, 2010 does not indicate that the sinus and hip disabilities impacted the Veteran's ability to work during this period.  Neither VA treatment records nor the Veteran's own lay assertions provide evidence indicating unemployabilty from these problems.  Indeed, a VA examination report dated in September 2009 indicates occasional interference with work from sinus problems, but that the Veteran was nevertheless then employed.  Further, this report indicates that, to accommodate his right hip disability, the Veteran switched from working in a manual labor position to working in an office setting.  

A VA Form 21-4192 addressing the Veteran's employment history, received in September 2011, indicates that the Veteran was terminated from his most recent job on September 21, 2010.  Consistent with the Veteran's lay assertions, the former employer indicated that the Veteran was transferred to office work from warehouseman duties due to his limitations.  Nevertheless, the employer indicated that the Veteran was eventually terminated due to limitations in the office setting.  Soon thereafter, in February 2011, VA received the Veteran's service connection claim for right hip arthritis, and his claim for a TDIU due to the disorder.  

Furthermore, a subsequent March 2011 VA examination report reinforces the severity of the Veteran's right hip disability.  Although the examiner indicated that the Veteran could engage in sedentary work, the examination findings tend to support the Veteran's assertion that his disability precluded him from completing both physical labor and sedentary work.  The March 2011 report notes advanced moderate to severe degenerative changes of his right hip which is posttraumatic in nature.  The examiner advised the Veteran he would likely experience flare ups related to the disorder, and that, "in order to prevent deterioration, he should keep his weight down, avoid strenuous activities and manual labors, avoid lifting weights more than 20 pounds, and prolonged standing, walking, or going up or down the stairs."  Further, the examiner noted pain on range of motion testing.  Thus, although the examiner found the Veteran capable of employment, the examination findings tend to support the Veteran's claim - further buttressed by the VA Form 21-4192 - that he was even incapable of sedentary employment due to pain and limitation associated with the right hip/femur disability.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (the ultimate TDIU determination rests with VA and not a medical examiner).  In finding unemployability here, the Board has considered the Veteran's limited educational background, and his decades-long employment in manual labor and trucking industry positions.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Continuing beyond September 21, 2010, the evidence indicates increased severity with the right hip disability.  Indeed, the Veteran underwent right hip surgery for which he received a temporary total disability rating between March 11, 2014 and May 1, 2015, and then a schedular increase to 50 percent on July 23, 2015, when the 100 percent combined rating commenced.  Furthermore, the Veteran's total disability picture worsened beginning on May 29, 2013, with the assignment of a 50 percent rating for disability associated with PTSD.  As VA treatment records, VA examination reports, and the Veteran's own lay assertions have demonstrated, the PTSD has caused occupational impairment that has added to the unemployability caused by the hip disability.  

In sum, the preponderance of the evidence prior to September 21, 2010 indicates that the Veteran was employable, and employed, during that period.  However, the evidence demonstrates that, between September 21, 2010 and July 23, 2015, the Veteran was unable to secure and follow any substantially gainful occupation due to his service-connected disability.  As the evidence does not preponderate against his claim during this particular period, the TDIU claim must be allowed, effective September 21, 2010.  

	Special Monthly Compensation

The Board noted in its May 2016 remand that the issue of Special Monthly Compensation (SMC) may apply here.  

VA has a "well-established" duty to maximize a claimant's benefits.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  This duty requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Accordingly, the issue of entitlement to SMC is also on appeal before the Board as reflected on the title page.

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.







In this case, the Veteran is not in receipt of a 100 percent rating for any one of his multiple disabilities.  As such, the schedular requirement for the assignment of SMC under 38 U.S.C.A. § 1114(s) is not met.  Further, the evidence would not support an assignment of SMC under other provisions of 38 U.S.C.A. § 1114.  There is no lay or medical evidence the Veteran is housebound, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.  


ORDER

Entitlement to a 30 percent disability rating prior to April 20, 2015, for status post fracture, right ethmoid, with sinusitis and headaches, is granted, subject to laws and regulations governing the payment of monetary awards.  

Entitlement to a rating in excess of 50 percent from April 20, 2015, for status post fracture, right ethmoid, with sinusitis and headaches, is denied.  

Entitlement to a TDIU from September 21, 2010 to July 23, 2015 is granted, subject to laws and regulations governing the payment of monetary awards.  

Entitlement to a TDIU after July 23, 2015 is dismissed.

Entitlement to special monthly compensation is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


